Per Curiam.
Defendant was convicted in the Municipal Court of Borough of Freehold of violating a borough ordinance. On appeal to the Monmouth County Court, after a de novo trial on the record below, his conviction was reversed. He appeals from an order denying his motion to be permitted to recover from the borough, as costs, the fee for filing his appeal and the cost of the transcript of the municipal court hearing.
 We affirm the order of the County Court. In the absence of a statute providing otherwise, the State is not liable for costs, incurred in criminal prosecutions. 20 Am. Jur. 2d, Costs, § 107 at 83 (1965). See also State v. Borg, 9 N. J. Misc. 261, 153 A. 374 (Sup. Ct. 1931). We find R. 3:23-8(e), cited by defendant, to be inapposite.
Affirmed.